Citation Nr: 0019458	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-06 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral varicoceles with infertility prior to December 28, 
1998.  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral varicoceles with infertility from December 28, 
1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1973 to 
June 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that it has split the issue of entitlement to 
an increased evaluation for bilateral varicoceles with 
infertility into two separate issues.  The Board has done 
this because the appeal stems from the veteran's appeal of 
the initial noncompensable rating assigned for his 
disability, and the effective date of the increase to 10 
percent does not go back to the date assigned for the initial 
noncompensable rating, thereby creating two periods of 
disability ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The veteran has not indicated satisfaction with 
either the initial rating period or the current disability 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
both periods need to be evaluated.  

In November 1999 the RO received a statement from the veteran 
in which he contended, in pertinent part, that his service 
connected varicoceles with infertility had caused him have a 
lot of anxiety.  The Board is of the opinion that this is an 
informal claim for service connection of anxiety as secondary 
to bilateral varicoceles with infertility.  As this issue has 
been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).





REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to an 
increased evaluation for bilateral varicoceles with 
infertility is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his bilateral varicoceles with infertility (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The most recent VA examination was conducted in May 1998.  
There are VA records dated from May 1999 through July 1999 
documenting the veteran's reports of worsening testicular 
pain.  It also documents surgery that the veteran underwent 
for his varicocele.  Thus, the record indicates that there 
has been a change in the severity of the veteran's impairment 
since the most recent VA examination.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  The RO should schedule the veteran 
for a VA genitourinary examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his bilateral 
varicoceles with infertility.  

The claims file, a separate copy of this 
remand, and the criteria for rating 
disabilities of the genitourinary system 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination and the examination report 
should be annotated in this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's bilateral varicoceles with 
infertility should be accompanied by a 
complete rationale.  

The examiner should determine whether the 
veteran's disability is manifested by 
recurrent symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times per year), and/or 
requiring continuous intensive 
management.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial compensable evaluation for 
bilateral varicoceles with infertility 
prior to December 28, 1998, and 
entitlement to an evaluation in excess of 
10 percent for bilateral varicoceles with 
infertility from December 28, 1998.  In 
this regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), as 
warranted.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





